Opinion by
Dallinger, J.
In accordance with stipulation of counsel and on the authority of Abstract 38680 and Woolworth v. United States (26 C. C. P. A. 221, C. A. D. 20) the curling irons, marcel irons, savings banks, and paperweights were held dutiable as household utensils at 40 percent under paragraph 339. Brass base shells similar to those the subject of Abstract 37615 were held dutiable as parts of articles having as an essential feature an electrical element or device at 35 percent under paragraph 353.